ORDER

PER CURIAM.
Hugh Graves (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of first degree assault and armed criminal action in violation of sections 565.050 and 571.015 RSMo 2000, respectively. Defendant was sentenced to consecutive prison terms of 16 years for the first degree assault and five years for the armed criminal action conviction. Defendant contends the trial court erred by allowing improper rebuttal evidence and in failing to sustain his objection to a remark made by the prosecutor in closing argument. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).